Citation Nr: 1114713	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975 and from February 1976 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision rendered by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA) that denied reopening the claim for service connection for PTSD.  

The Veteran testified during a hearing before the undersigned in June 2009.  A transcript of the proceeding is of record.  

In an April 27, 2010, decision, the Board denied reopening the claim for service connection for PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In a November 2010 Order, the CAVC remanded this issue back to the Board pursuant to a Joint Motion for Remand (JMR).

The Board is aware that recent caselaw provides that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case differs, however.  In August 2007, the Veteran explicitly filed a claim for service connection for depression and paranoid schizophrenia.  This claim was considered and denied by the RO in a March 2009 rating decision, and the Veteran did not disagree with that determination.  Nothing in Clemons suggests that the finality of the 2009 rating decision is vitiated.  Rather, Clemons stands for the proposition that VA must address whether service connection can be granted for psychiatric disorders other than PTSD, even if that is all the Veteran claims.  VA did so here, and, based on that fact, the Board declines to expand Clemons and take jurisdiction over a claim other than PTSD.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, pursuant to a JMR, this issue has been returned to the Board.  The JMR determined that the Veteran's records from the Social Security Administration should be obtained to determine whether they contain any relevant information.  Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's records from the Social Security Administration regarding a claim for disability benefits that was granted in the 1990s.  All efforts to obtain these records should be made until it is clear that the records do not exist or that further requests are futile.

2. Then, review the records from the Social Security Administration to determine whether they contain new and material evidence to reopen this claim.  If so, then the RO should undertake all evidentiary development needed to adjudicate the claim on the merits.

3. When any needed development is complete, the RO should adjudicate this claim, and, if it remains denied, provide the Veteran and his attorney a Supplemental Statement of the Case.  Then, return the case to the Board if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


